DETAILED ACTION
Claims 2-12, 14-17 and 20-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 20 January 2022, the Applicant has filed a response on 30 March 2022.
Claims 1, 13, 18 and 19 have been cancelled.
New claims 21-24 have been added.
Response to Arguments
With regard to the Non-Final Office Action from 20 January 2022, the Applicant has filed a response on 30 March 2022.
The Applicant has presented the claims in such a way that conforms with the overcoming the issues raised by the Examiner in the most-recent office Action. The claims will be addressed by their current presentation in the section below.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Henry Gabathuler on 08 June 2022.
The application has been amended as follows:
Please amend claims 17 and 24 from reading “A computer-executable non-volatile storage medium” to instead read --A computer-executable non-transitory storage medium--
Allowable Subject Matter
Claims 2-12, 14-17 and 20-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 2, the invention states:
A voice control method, comprising:
acquiring a voice input information;
recognizing the voice input information to obtain a voice command;
determining a control corresponding to the voice command by a test framework calling unit based on the voice command, wherein the test framework calling unit is not in an application program in which the control is coded; and
executing a function corresponding to the control,
wherein determining the control corresponding to the voice command by the test framework calling unit based on the voice command comprises:
acquiring a control in an application program that is in a foreground running state on a current user interface by the test framework calling unit;
acquiring a character string of the control or a description character string of the control; and
matching the voice command with the character string of the control or the description character string of the control to determine the control corresponding to the voice command.
Closest Prior Art
The reference of Chung et al (US 2014/0278440 A1) provides teaching for receiving speech input [0052], recognising commands in input speech [0003] and matching commands to speech recognition results [0064], a voice navigational framework module as a test framework calling unit that provides voice command control for applications not having a means for voice control (a test framework calling unit separate from other applications for which the control is coded) [0043] and executing matched commands [0003].
The reference of Zuberec et al (US 2005/0165609 A1) teaches of having an active grammar [0024], the active grammar being a subset of the vocabulary which an (active) application extracts [0025]. Voice input of a user gets compared with those of the active grammar so that the associated function can then be performed [0026]. It also provides a user interface which informs a user that the system is expecting a command, indicating that the [0027].
The prior art of record taken alone or in combination however fail to teach, inter alia, the particular method of a test framework calling unit which acquires a control in a foreground running application on a current user interface.
Claim 2 is hereby allowed over the prior art of record.
Dependent claims 3, 4, 5, 6, 8 and 20 depend on claim 2 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to claim 16, this claim is presented similarly to claim 2 as a voice 
control device, with Chung et al providing a processor and storage memory suitable to read upon this claim. However, the prior art taken alone or in combination fail to teach, 
inter alia, the particular method of a test framework calling unit which acquires a control in a foreground running application on a current user interface.
Claim 16 is hereby allowed over the prior art of record.
With regard to claim 17, this claim is presented similarly to claim 7 as a
computer-executable non-transitory storage medium storing instructions, with Chung et al providing such a storage memory suitable to read upon this claim. However, the prior art taken alone or in combination fail to teach, inter alia, the particular method of a test framework calling unit which acquires a control in a foreground running application on a current user interface.
Claim 17 is hereby allowed over the prior art of record.
With regard to independent claim 7, the invention states:
A voice control method, comprising:
acquiring a voice input information;
recognizing the voice input information to obtain a voice command;
{10388/008507-USO/02967023.1}3determining a control corresponding to the voice command by a test framework calling unit based on the voice command, wherein the test framework calling unit is not in an application program in which the control is coded; and
executing a function corresponding to the control,
wherein determining the control corresponding to the voice command by the test framework calling unit based on the voice command comprises:
based on a test framework called by the test framework calling unit, acquiring an image of an application program that is in a foreground running state on a current user interface;
recognizing the image to determine a control icon in the image; and
matching the voice command with the control icon to determine the control corresponding to the voice command.
Closest Prior Art
The reference of Chung et al (US 2014/0278440 A1) provides teaching for receiving speech input [0052], recognising commands in input speech [0003] and matching commands to speech recognition results [0064], a voice navigational framework module as a test framework calling unit that provides voice command control for applications not having a means for voice control (a test framework calling unit separate from other applications for which the control is coded) [0043] and executing matched commands [0003].
HA et al (US 2016/0284351 A1) provides performing a function that corresponds to a control command along with displaying an icon that is associated with the function that corresponds to the control command, based on an application that is running in the foreground [0089].
The prior art of record taken alone or in combination however fail to teach, inter alia, the particular method of acquiring an image of a foreground running application program on a current user interface, based on a test framework called by a test framework calling unit.
Claims 7 is hereby allowed over the prior art of record.
Dependent claims 9, 1, 11, 12, 21 and 22 depend on claim 7 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to claim 23, this claim is presented similarly to claim 7 as a voice 
control device, with Chung et al providing a processor and storage memory suitable to read upon this claim. However, the prior art taken alone or in combination fail to teach, 
inter alia, a voice control device storing instructions on a memory which acquire an image of a foreground running application program on a current user interface, based on a test framework called by a test framework calling unit.
Claim 23 is hereby allowed over the prior art of record.
With regard to claim 24, this claim is presented similarly to claim 7 as a
computer-executable non-transitory storage medium storing instructions, with Chung et al providing such a storage memory suitable to read upon this claim. However, the prior art taken alone or in combination fail to teach, inter alia, a voice control device storing instructions on a memory which acquire an image of a foreground running application program on a current user interface, based on a test framework called by a test framework calling unit.
Claim 24 is hereby allowed over the prior art of record.
With regard to independent claim 14, the invention states:
A voice control device, comprising:
a voice recognizing and semantic parsing unit, configured to acquire a voice input information, and to recognize the voice input information to obtain a voice command;
{10388/008507-USO/02967023.1}5a test framework calling unit, configured to, based on the voice command, determine a control corresponding to the voice command, wherein the test framework calling unit is not in an application program in which the control is coded;
an execution unit, configured to execute a function corresponding to the control; and
an image recognizing unit, configured to recognize an image in an application program in which the control is coded on a current user interface to determine a control icon in the image,
wherein the test framework calling unit is further configured to match the voice command with the control icon to determine the control corresponding to the voice command.
Closest Prior Art
The reference of Chung et al (US 2014/0278440 A1) provides teaching for a processor and storage memory [0039], receiving speech input [0052], recognising commands in input speech [0003] and matching commands to speech recognition results [0064], a voice navigational framework module as a test framework calling unit that provides voice command control for applications not having a means for voice control (a test framework calling unit separate from other applications for which the control is coded) [0043] and executing matched commands [0003].
The reference of HA et al (US 2016/0284351 A1) provides performing a function that corresponds to a control command along with displaying an icon that is associated with the function that corresponds to the control command, based on an application that is running in the foreground [0089].
Ryu et al (US 2012/0176313 A1) provides teaching for a voice-controllable display apparatus which displays a plurality of icons on the screen, the icons being associated with identifiers for the purpose of voice recognition, so that a voice recognition result may select an icon (Abstract).
Gajulapally et al (US 2019/0004687 A1) provides teaching for the image recognition of an icon by image recognition algorithms [0049].
The prior art of record taken alone or in combination however fail to teach, inter alia, the particular method of recognising an image in an application with the control coded on a current user interface in order to determine a control icon in the image.
Claim 14 is hereby allowed over the prior art of record.
Dependent claim 15 depends on claim 14 and is also allowed over the prior art of record based on its dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657